Citation Nr: 0409883	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-12 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hematuria.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to a higher (compensable) initial rating for 
sinusitis.

6.  Entitlement to a higher (compensable) initial rating for 
gastroesophageal reflux disorder (GERD).

7.  Entitlement to an initial rating greater than 10 percent for 
low back strain.

8.  Entitlement to a higher (compensable) initial rating for 
carpal tunnel syndrome of the left (minor) upper extremity.  

9.  Entitlement to a higher (compensable) initial rating for 
carpal tunnel syndrome of the right (major) upper extremity.

10.  Entitlement to a higher (compensable) initial rating for 
hemorrhoids.

11.  Entitlement to an initial rating higher than 10 percent for 
asthma.

12.  Entitlement to a higher (compensable) initial rating for 
costochondritis.

13.  Entitlement to a higher (compensable) initial rating for a 
left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to November 1996.  

This matter initially comes to the Board of Veterans' Appeals 
(Board) from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In light of the fact that the increased rating claims are on 
appeal following the initial rating assigned for these 
disabilities, the issues have been characterized as such on the 
title page.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When the RO initially granted service connection for low back 
strain, a noncompensable rating was assigned.  In a later decision 
of May 2000, an increased rating of 10 percent was assigned.  As a 
10 percent evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).

In May 2000, the RO denied the veteran's claim of service 
connection for facial burns and skin discoloration, and granted 
separate ratings for left and right elbow scars.  A timely Notice 
of Disagreement with respect to these issues was filed in June 
2000, but a Statement of the Case has not been issued.  Therefore, 
the issues are pending since 38 C.F.R. § 19.26 requires the 
issuance of a Statement of the Case.  Therefore, this issue will 
be remanded to the RO, rather than referred.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Except for the issue of service connection for a left hip 
disability, this appeal is REMANDED to the RO via the Veterans 
Benefits Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part. 


FINDING OF FACT

The veteran has conveyed his intention not to pursue his appeal on 
the issue of entitlement to a service connection for a left hip 
disability.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the determination 
being appealed.  Initially, the veteran took appellate action 
regarding the RO's denial of service connection for a left hip 
disability.  In May 2000, a Statement of the Case was issued and 
the veteran filed a substantive appeal.  In July 2003, the veteran 
participated in a hearing conducted by the undersigned Veterans 
Law Judge, and stated his intent to withdraw the claim.  See July 
2003 hearing transcript at page 2.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2003).  Although not in writing, the Board points 
out that the United States Court of Appeals for Veterans Claims 
(Court) held that the transcript of testimony offered at a hearing 
did meet the requirement of being "in writing."  Tomlin v. Brown, 
5 Vet. App. 355 (1993).  While the Court in that case was faced 
with the question of whether or not there was a valid notice of 
disagreement, the Court's reasoning applies to the present case as 
well.  In view of the holding in Tomlin, the Board finds that the 
July 2003 personal hearing transcript constitutes a withdrawal in 
writing, and fulfills the requirements of 38 C.F.R. § 20.204(b).  
Thus, the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.

ORDER

The appeal for entitlement to service connection for a left hip 
disability is dismissed.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) applies in this 
case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  During 
his hearing of July 2003, the veteran testified that a private 
physician for hematuria evaluated him in 2001, and that he 
receives treatment from other private physicians.  It was also 
noted that as a retiree, the veteran has received treatment at 
Fort Belvoir.  However, the records are not associated with the 
claims file.  Under the VCAA, VA's duty to assist the veteran 
includes obtaining relevant medical records in order to determine 
the nature and extent of the veteran's disability.  38 C.F.R. § 
3.159(c) (2003).  Further, records from a Federal department or 
agency need to be obtained, the new law requires that "efforts to 
obtain those records shall continue until they are obtained unless 
it is reasonably certain that the records do not exist or that 
further efforts to obtain them would be futile."  (emphasis 
added).  With regard to efforts to obtain any VA or other 
government agency records, if such records ultimately are not 
available, written evidence must be secured to that effect, and 
appropriate notice provided in accordance with the VCAA.  See 38 
U.S.C. § 5103A (West 2002).  Therefore, the pertinent private and 
retiree records should be secured and associated with the claims 
folder.  

A review of the service medical records shows that the veteran was 
evaluated on a number of occasions for hematuria and there are 
findings of crepitus of both knees.  The records also show 
instances when the veteran complained of injuries and headaches.  
Pursuant to his claim of service connection, VA examinations were 
conducted in October 1999 and February 2000.  However, nexus 
opinions were not provided.  Also, the right knee was not 
evaluated.  Therefore, the Board finds that the veteran should be 
afforded a complete VA medical examination, including all 
necessary opinions required to make a determination of service 
connection for headaches, hematuria, and a right knee disability.  

The veteran's low back strain is rated 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), 
which contemplates lumbosacral strain.  The Board notes that 
amendments have been made to the criteria used to rate 
disabilities of the spine.  The criteria used to rate 
intervertebral disc syndrome under Diagnostic Code 5293 were 
amended and took effect on September 23 2002.  67 Fed. Reg. 54345-
54349 (August 22, 2002).  In addition, the criteria for evaluating 
disabilities of the spine were revised again and became effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  However, it does not appear that the amended criteria were 
considered or applied in this case, as the rating actions and 
Supplemental Statements of the Case issued since the date of the 
amendments do not include the new criteria.  

Application of the recently amended rating criteria may 
necessitate a VA rating examination.  In developing the case, it 
is essential to obtain medical findings that are stated in terms 
conforming to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  A thorough and contemporaneous 
examination should include the examiner's access to the veteran's 
medical history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the veteran's 
symptoms in terms consistent with the rating criteria.  
Furthermore, the veteran has stated that his service-connected 
disabilities have worsened since the last VA examination of 2000.  
Therefore, examinations to determine the severity of the veteran's 
service-connected disabilities is warranted.  

As noted in the Introduction, in May 2000, the RO assigned 
separate noncompensable ratings for right and left elbow scars, 
and denied the claim of service connection for facial burns and 
skin discoloration.  Since the veteran expressed his disagreement 
in June 2000, the claims have been technically pending since the 
veteran's notice of disagreement in June 2000.  He is entitled to 
a statement of the case on these issues.  Regarding the rating of 
the scars, the Board notes that amendments have been made to the 
criteria used to rate skin disorders and became effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the veteran is expected to provide and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should contact the veteran, and request that he 
identify the health care provider who evaluated his hematuria in 
2001.  See July 2003 hearing transcript at pages 15-18.  Based on 
his response, the VBA AMC should attempt to procure copies of all 
records that have not previously been obtained from identified 
treatment sources.  Also, the VBA AMC should secure the veteran's 
retiree treatment records from Fort Belvoir and Bethesda.  All 
attempts to secure this evidence must be documented in the claims 
folder by the VBA AMC.  If, after making reasonable efforts to 
obtain named records the VBA AMC is unable to secure same, the VBA 
AMC must notify the veteran and (a) identify the specific records 
the VBA AMC is unable to obtain; (b) briefly explain the efforts 
that the VBA AMC made to obtain those records; and (c) describe 
any further action to be taken by the VBA AMC with respect to the 
claim.  The veteran must then be given an opportunity to respond.

3.  The VBA AMC should schedule the veteran for the appropriate VA 
examinations to determine the nature, etiology and severity of his 
headaches, hematuria, and right knee condition.  It is imperative 
that the examiners review the evidence in his claims folder, 
including a complete copy of this REMAND.  All necessary tests and 
clinical studies must be accomplished, and all clinical findings 
must be reported in detail.  The examiners should opine as to 
whether or not the veteran's headaches, hematuria, and right knee 
condition are related to his service.  A complete written 
rationale for all opinions made must be provided.  If any 
requested opinion cannot be provided that fact should be noted and 
a detailed explanation provided explaining why securing the 
opinion is not possible.  The examination reports should be typed.  

4.  The veteran should be afforded the appropriate VA examinations 
to determine the nature and severity of his sinusitis, GERD, 
carpal tunnel syndrome of the right and left upper extremities, 
hemorrhoids, asthma, costochondritis, low back strain and left 
knee disability.  The claims folder must be made available to the 
examiner prior to the examination, and the examiner should 
acknowledge such review in the examination report.  All indicated 
studies should be performed, and all manifestations of current 
disabilities should be described in detail.  The examination 
reports should be typed.

Regarding the lumbar spine and left knee, the examiner should 
conduct range of motion testing, specifying the range of the 
lumbar spine and left knee.  Additionally, the examiner should 
also review pertinent aspects of the veteran's medical and 
employment history, and comment on the effects of the service-
connected lumbar spine and left knee disabilities upon the 
veteran's ordinary activity and on how it impairs him 
functionally, particularly in the work place, and specifically, 
the degree of functional loss, if any, resulting from pain on 
undertaking motion, and the degree, if any, of weakened movement, 
excess fatigability, or incoordination, as contemplated by 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003).  The VA examiner should be 
provided with copies of, the old, September 2002, and September 
2003 versions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  All 
findings, opinions and bases therefore should be set forth in 
detail.  The examiner should state the findings in terms 
consistent with the applicable criteria, including the old and 
revised criteria used to rate spine disabilities.  

5.  The veteran is hereby notified that it is his responsibility 
to report for all examinations, to cooperate in the development of 
the claim, and the consequences for failure to report for a VA 
examination without good cause.  38 C.F.R. §§ 3.158, 3.655 (2003).  
In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained which 
shows that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any notice 
that was sent was returned as undeliverable.

6.  The VBA AMC should issue a statement of the case addressing 
service connection for facial burns and skin discoloration, and 
higher (compensable) initial ratings for right and left elbow 
scars.  

7.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the claims on appeal.  The adjudication of the lumbar spine issue 
should include consideration of the all of the revisions and 
amendments to Diagnostic Code 5293 and any other applicable 
diagnostic code.  If any benefit sought on appeal remains denied, 
the veteran should be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



